                                                               CLERK'
                                                                    S OFFICE U.S.DIST.COURT
                                                                     ATABfNGDON,VA
                                                                          FILED
               IN THE UN TED STATESDISTRICT COURT                    AF2 -2 2219
              FO R T H E W ESTER N D ISTW C T O F W R G IN G
                          A BIN G D O N D IW SIO N                 JU
                                                                  BY: .
                                                                         . UDLE; CLERK
                                                                      D U         K

W ILLG M L EE G R AN T II,

                 Plaintiff,                     casexo.1:19cv 13
V.

JO IN T C H IE FS O F STA FF,

                 D efendant.


W ILL IA M LE E G R AN T II,

                 Plaintiff,                     casexo.1:19cv 1M
M.


G R E G O R Y K .H A R R IS,ET A L .,

                 D efendants.



W ILL IA M L EE G R A N T ll,

                 Plaintiff,                     casexo.lt19cv 13
M.


GREGORY K .HARRIs,ET AL.,
                 D efendants.
                             O PIN IO N A N D O R D ER

William LeeGrantIL Springflel4 Virginia,Pro SePlaintff
      The plaintiff has subm itted applications to proceed in form a pauperis in

orderto fle tlu-ee separate civilactions. 1willgrantihe applicationsbutdismiss

thecomplaints suasponteasfrivolousunder28U.S.C.j 1915(e)(2)(B).
      W hile lm ustconsiderpro se filings liberally,the presentcom plaints state no

recognizable causes of action and instead Cddescriblej fantastic or delusional

scenarios,claimswith which federaldistrictjudgesarea11too familiar.''Neitzkev.
Williams,490U.S.319,328 (1989). To quote operecentfederalcourtdecision:
ddplaintiff is a serialGler of frivolous litigation in various federalcourts across the

country,....thevastmajority of(Pqlaintiffscases (ofwhich the Courtisaware)
havebeen dismisseb asfrivolousunder28U.S.C.j1915(e).',
                                                     'Grantv.US.Dep 't
of Transp.,No.4:18-CV-00444-AI-M -CAN,2019 W L 1009408,at*1(E.D.Tex.
Jan.28,2019),R.4 R.adopte4 No.4:18-CV-444,2019 W L 1003641(E.D.Tex.
M ar.1,2019)(quoting Grantv.US.Dep 'tof Transp.,No.1:18-cv-00457-TSE-
TCB (E.D.Va.M ay 1,2018),appealdismissedas# ivolous,Grantv.US.Dep 'tof
Transp.,740F.App'k 333 (4th Cir.2018)(unpublished).
      A ccordingly,itis O R D E R ED thatthe m otions to proceed in form a pauperis

are G R AN TED ,and the Com plaints are D ISO SSED .

      The Clerk shallclose the cases.
         EN TER : A pril2,2019

         /s/ Jam esP.Jones
         United StatesD istrictJudge




-   3-
